 In the Matter of TENNESSEE COPPER COMPANY aiul A. F. OF L.FEDERAL UNION No. 21164CaseNo. R-574Mining and Milling Industry--PriorElection;held null and void;Interfer-ence and intimidation by supervisory employees;supervisory employees heldnot entitled to participate in election campaign although members of a par-ticipating labor organization;objections as to location of polling place dis-missed;objections alleging discriminatory lay-offs affecting result of electionheld not sustained by proof,dismissed;action of supervisory employees heldprejudicial to objecting labor organization-NewElection OrderedMr. Maurice J. Nicoson,for the Board.Franz, McConnell c Seymour,byMr. Robert M. McConnell,ofKnoxville, Tenn., for the Company.Mr. Robert T. Brown,of Centreville, Tenn., andMr.Reid Robin-son,ofDenver, Colo., for the International.Mr. Paul J. AymonandMr. James F. Barrett,of Atlanta, Ga.,andMr. John DealandMr. J. P. Chastain,of Copperhill, Tenn., forthe A. F. of L.-Mr. Richard A. Perkins,of counsel to the Board.SECOND SUPPLEMENTAL DECISIONANDSECOND, DIRECTION OF ELECTIONJuly l3, 1938On March 3, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled proceeding.On March 15, 1938, the Board issueda Supplemental Decision and Amendment to Direction of Election.2The Direction of Election, as amended, provided that an election bysecret ballot be conducted within twenty (20) days from the date ofthe original Decision among all the employees of Tennessee CopperCompany, Copperhill, Tennessee, herein called the Company, in theDucktown, Tennessee, basin, who were on the pay roll of the, Com-pany on November 19, 1937, excluding clerical and supervisory em-ployees, chemists, technical engineers, and those who had since quitor been discharged for cause, to determine whether they desired to15 N. L.R. B. 768.' 5 N. L. R.B. 775.8 N. L. R. 13., No. 59.575 576NATIONAL LABOR RELATIONS BOARDbe represented by American Federation of Labor, herein called theA. F. of L., or International Union of Mine, Mill,and SmelterWorkers, herein called the International, for the purposes of collec-tive bargaining, or by neither.Pursuant to the Direction, as amended, an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Tenth Region (Atlanta, Georgia) on March 18, 1938.On March 21, 1938, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, issued and duly served upon the par-ties his Intermediate Report on the ballot.As to the balloting and its results the Regional Director reportedas follows :Total numbereligible----------------------------------------- 1,122Totalballots cast--------------------------------------------- 1,047Totalnumber of ballots cast for American Federationof Labor__543Totalnumber of ballots cast for International Union of Mine,Mill,and SmelterWorkers---------------------------------488Total number of ballots cast for neither----------------------12Totalnumber of challengedballots-----------------------------2Total number of void ballots----------------------------------2On March 26, 1938, the International duly filed with the RegionalDirector its objections to the Intermediate Report.On May 13, 1938,the Regional Director, acting pursuant to Article III, Section 9, ofsaid Rules and Regulations, having found that said objections raiseda substantial and material issue with respect to the conduct of theballot, issued a notice of hearing thereon, copies of which were dulyserved upon the Company, the A. F. of L., and the International.Pursuant to the notice, a hearing on said objections was held onMay 19, 20, 30, and 31, and June 1 and 2, 1938, at Chattanooga,Tennessee, before Albert L. Lohm, the Trial Examiner duly desig-nated by the Board. The Board, the Company, and the Interna-tional were represented by counsel and the A. F. of L. by union officials.All participated in the hearing.Full opportunity to beheard, to examine and cross-examinewitnesses, and to introduce evi-dence bearing on theissueswas afforded all parties.On May 30,1938, the Trial Examiner allowed a motion by the International forleave to file amended objections to the Intermediate Report on theballot, and the amended objections were received.During the courseof the hearing the Trial Examiner made several other rulings onmotions and on objections to the admission of evidence.The Board;has reviewed the rulings of the Trial Examiner and finds - that noprejudicial errors were committed.The rulings are hereby affirmed.At the close of the hearing the Company and the A. F. of L. movedfor dismissal of all the objections, and counsel for the Board moved DECISIONS AND ORDERS577to dismiss the first original objection and the fourth amended objec-tion.The Trial Examiner reserved ruling on the motions. Themotions to dismiss are allowed as to the first and fourth original ob-jections and the fourth and fifth amended objections, as hereinaftermore fully appears.As to the other objections, the motions to dis-miss are hereby denied.The first original objection and the fourth amended objection re-late to the polling place situated at Copperhill-one of the two loca-tions chosen by the Board's agents in charge of the election. It isalleged that this polling place was situated on Company propertyclose to the Company's offices, and that the International was prej-udiced by the fact that Company officials could observe who voted.There is no claim that the secrecy of the balloting itself was violated.The objections relating to the polling place are obviously withoutmerit, and are hereby dismissed.The fourth original objection alleges by inference that the Com-pany had advance notice of the filing of the original petition hereinby the A. F. of L., and that the International was thereby prejudiced.This allegation is not borne out by the proof, and, in any event theInternational could not have been prejudiced, since a sufficient timeelapsed between the filing of the petition and the election for theInternational tomake preparations therefor.This objection ishereby dismissed.The fifth amended objection avers that the Company transferredemployees from its operations at Ducktown and Isabella, where theInternational claimed its principal support, to Copperhill, where theA. F. of L. predominated, and then laid off such employees. Theevidence indicates that transfers and lay-offs were effected pursuanttotheCompany's regular seniority policy.This objection isdismissed.The remaining objections are substantial. In effect, they allegethat the Company by its supervisory employees intimidated andcoerced its employees to vote for the A. F. of L. rather than theInternational.The testimony shows that Arthur Dalton, truck foreman, and EdDonaldson, a labor foreman, electioneered for the A. F. of L. andtransported voters to the polls by automobile.The two men involvedwere members of the A. F. of L. Federal Union No. 21164 at Copper-hill.Dalton, in fact, had been president of the local union at Cop-perhill from 1934 through 1937.He had previously been a foremanuntil 1932, when he was reduced to a non-supervisory status.Heagain became a foreman in March 1937.During most of the periodof Dalton's tenure in office-until February 1937-the Copperhilllocalwas affiliated with the International.At the hearing on the 578NATIONAL LABOR RELATIONS BOARDobjections evidence was adduced to the effect that the Isabella andDucktown locals of the International admitted foremen to member-ship provided they had not the right to hire and discharge.Daltonand Donaldson were of this category.Union membership requirements may be considered in the deter-mination of a unit appropriate for the purposes of collective bar-gaining.Membership qualifications, as such, however, are not withinthe control of the Board but rather are to be governed by labor or-ganizations themselves.The boundaries of eligibility for member-ship in a labor organization need not coincide with the unit for whichthe organization bargains.But whether or not supervisory em-ployees are members of a labor organization, they will, in the interestof a free choice of representatives, be required to abstain from activeparticipation in a contest between labor organizations!3In addition to Dalton and Donaldson, whom we have discussedspecially, several other foremen engaged in activity which tendedto coerce employees in their choice of representatives.On electionday, Young Querry, assistant general foreman at the Isabella plant,toldWalter Loudermilk that if the C. I. O. (International) won,John L. Lewis would call the employees out on sympathetic strikes.Some time between March 1 and March 15, O. K. Lyle, a foreman,told Noah Parris that the C. I. O. was un-American and that "ifthe C. I. O. won the employees would have no jobs." On March 15,Marion Hamby, general rigger foreman, said to H. Wright, "I un-derstand you lined up with them Ducktown boys.You better layoff that bunch there. The C. I. O. isn't anything to have here." OnMarch 16, D. B. Epperson, general foreman of the Isabella plant,toldA. Elrod and C. Maney that he would know what was whatbefore long, and that it was not long until the election.He said hebelonged to neither union, but that his advice would be to join theA. F. of L., adding that Lewis was a dictator, and that if they votedfor the C. I. O. they voted their jobs away.Two or three days afterthe election Arthur Bellew, copper sulphate foreman, told DavidQueen that he was satisfied with the result of the election and that hehad done all he could to influence employees to vote for the A. F. ofL. without actually telling them to do so.The incidents recounted above were denied by none of the foremeninvolved.In addition, witnesses related similar occurrences involv-ing Wes Helton, Isaac A. Turner, Carl Panter, Gus Nelson, and A. J.Harper, also foremen.We need not discuss the latter statements,about which the evidence is conflicting, for the reason that the un-8matter ofCarrolltonMetalProductsCompanyandAmalgamated Association of Iron,Steel, and Tin Wo,kersof NorthAmerica, LocalNo. 1571,6 N. L. R.B. 569. DECISIONS AND ORDERS579controverted evidence previously described establishes such employerinterference as to require a new election.Such statements on thepart of supervisory employees cannot be realistically considered otherthan as interferences and as threats of reprisals.We therefore de-clare the election of March 18, 1938, to be null and void and shalldirect that a new election be held.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Tennessee Copper Company, Copperhill, Tennessee, a new elec-tion by secret ballot be conducted within twenty (20) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Tenth Region, acting in this matteras agent of the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among all theemployees of the Company in the Ducktown basin who were on thepay roll on November 19, 1937, excluding clerical and supervisoryemployees, chemists, technical engineers, and those who have sincequit or been discharged for cause, to determine whether they desireto be represented by American Federation of Labor or InternationalUnion of Mine, Mill, and Smelter Workers for the purposes ofcollective bargaining, or by neither.[SAME TITLE]AMENDMENT TO SECOND DIRECTION OF ELECTIONAugust 6, 1938On July 23, 1938, the National Labor Relations Board, hereincalled the Board, issued a Second Supplemental Decision and SecondDirection of Election in the above-entitled proceeding, the electionto be held within twenty (20) days therefrom, under the directionand supervision of the Regional Director for the Tenth Region (At-lanta,Georgia).On August 2, 1938, American Federation of Labor Federal LaborUnion No. 21164 filed certain "Objections, Exceptions, and Motions"relating to said Second Supplemental Decision and Second Direction117213-39-vol 8-38 580NATIONAL LABOR RELATIONS BOARDof Election. In order to consider the issues raised therein we shallpostpone the election for the present.The Board hereby amends its Second Direction of Election bystriking therefrom the words "within twenty (20) days from thedate of this Direction" and substituting therefor the words "at suchtime as the Board will in the future direct."T%IR.DONALD WAKEFIELD SMITH took no part in the considerationof the above Amendment to Second Direction of Election.8 N. L. R.B., 59a.